A promissory note given by a debtor after he has been adjudicated a bankrupt and before he is discharged for a debt which existed prior to the date of the filing of his petition is not released by his discharge in bankruptcy. (Stillwell v.Coope, 4 Den. 225; Knapp v. Hoyt, 57 Iowa 591; Lerow v.Wilmarth, 7 Allen, 463; Allen v. Ferguson, 18 Wall. 1;Hornthal v. McRae, 67 N.C. 21; Fraley v. *Page 379 Kelly, Id. 78; Kirkpatrick v. Tattersall, 13 M.  W. 766;Brix v. Braham, 1 Bing. 281.)
Chapter 324 of the Laws of 1882 provides that an oral promise to pay a debt which has been discharged under the Bankrupt Act is not valid, but that statute has no effect upon the defendant's liability, for his promise is in writing; besides it was passed after this action was begun. Including this note in the amended schedules of indebtedness had no effect on the rights of the parties, for only debts which existed on the day when the petition was filed are discharged. (U.S.R.S. § 5115.)
The trial court found as a fact that the defendant became the owner of the note before maturity and for value, and there being evidence to sustain this finding, it is a conclusive answer to the second defense.
No error was committed by the trial court in its rulings upon the admissibility of evidence.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed.